Citation Nr: 1645202	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for cervical degenerative changes, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral disc disease with degenerative changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988. 
 
This case is before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The file was later transferred to the RO in New York, New York.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appellant testified before the undersigned in August 2014.  In January 2016, the case was remanded for further development.  It has now been returned to the Board for adjudication.

The record shows that separate evaluations have been assigned for bilateral upper and lower extremity radiculopathy.  The propriety of those evaluation is not on appeal.  Hence, the neurological symptoms associated with his cervical and lumbosacral disorders will not be addressed at this time.  See 38 C.F.R. § 4.71a, Note (1) (2015).  

The Veteran has reported that his lumbar and cervical spine disorders cause him pain while he is working and have caused to miss numerous days of work.  At the August 2014 Board hearing, however, the Veteran clarified that he was regularly working and owned his own business.  Therefore the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  The Veteran's cervical degenerative changes have not manifested by forward flexion limited to 15 degrees, favorable or unfavorable ankylosis of the entire cervical spine, or incapacitating episodes of at least 4 weeks during the past 12 months.

2.  The Veteran's lumbosacral disc disease with degenerative changes have not manifested by forward flexion limited to 30 degrees, favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for cervical degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5343 (2015).

2.  The criteria for an evaluation in excess of 20 percent for lumbosacral disc disease with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the representative submitted an August 2016 Written Brief Presentation arguing that the Veteran's March 2016 VA examinations were inadequate because they did not assess the appellant's reports of flare ups in relation to the rating criteria for incapacitating episodes.  The Veteran attended VA examinations of his cervical and thoracolumbar spine in March 2016 with a physician assistant who reviewed the claims file and performed an in-person examination.  The Board has reviewed these examination reports, and finds that they are adequate to decide the issues current on appeal.  The examinations noted that the Veteran's report that his flare ups occurred daily and lasted for several hours and also found that the Veteran did have incapacitating episodes in the past 12 months, both due to the cervical and the lumbosacral spine disorder.  The Board finds that the March 2016 examination was adequate and that there was no failing on the part of the examiner to discuss both flare ups and incapacitating episodes in his reports.  See Cox v. Nicholson, 20 Vet. App. 563 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that the March 2016 VA examinations are adequate, and VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159 (c)(4).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran has been service connected for cervical and lumbar disabilities since March 1988, and he filed the current claim on appeal in June 2006.  

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  

As noted above, the Veteran's neurological manifestations, diagnosed as radiculopathy of the upper and lower extremities, have been granted separate evaluations, and he has not appealed these determinations.  Neurological manifestations of the Veteran's spinal disorders will therefore not be further discussed.

Under the General Rating Formula, a 20 percent rating is warranted for thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; cervical spine forward flexion of greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  

A 30 percent rating is warranted for cervical spine forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine or thoracolumbar spine forward flexion of 30 degrees of less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2015).

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran has already been rated at higher than 10 percent for both of the disabilities on appeal, this diagnostic code is not applicable.

Cervical Degenerative Changes

The Veteran contends that his service-connected cervical degenerative changes warrant a rating higher than 20 percent.  The Veteran testified in August 2014 that he had flare ups that sometimes prevented him from going to work.  He stated that about 7 or 10 days a month he was prevented from working due to his neck problems.

The Veteran's VA and private treatment records show frequent complaints of neck pain throughout the entire period on appeal.  Multiple X-rays and MRIs have been performed during the appeals period and they show degenerative changes, hypertrophic spur formation, and left neural foraminal impingement.

In July 2007, he reported pain from his neck to his thigh.  He reported that he had a sharp pain in his upper back left scapula, that affected sleeping, eating, walking, and working.  In September 2007, the Veteran reported that his symptoms had worsened and interfered with his activity, sleep, and work.  He stated that activity worsened his symptoms.  Physical examination found fairly preserved flexion and extension.  He was given a lumbar epidural steroid injection.  The Veteran complained of throbbing pain and tightness in his neck that was worse with movement in October 2007.  He reported that it affected sleeping, walking, and working, and that he felt nauseated from the pain.  Physical examination found no tenderness of the spine, and range of motion was within normal limits.  A November 2007 letter from the Veteran's chiropractor confirmed that the appellant had chronic neck pain.  In March 2009, the Veteran was treated for complaints of constant neck pain exacerbated by lifting, bending, and twisting.  He was noted to have limited flexion and extension in the cervical spine.

The Veteran began attending regular physical therapy in 2013, and in June 2013, he reported that neck pain interfered with his ability to lift or move heavy objects.  At an October 2014 neurology consultation, the Veteran reported sharp and achy neck pain.  Later that month, the Veteran fell on the stairs which exacerbated his neck pain and tenderness.  A cervical MRI found no acute fracture, subluxation, or significant disc space narrowing.  There was mild osteophytosis throughout.  He used a soft cervical collar.  

At a November 2014 chiropractic consultation the Veteran reported feeling sore after his fall.  Range of motion testing found cervical flexion to 35 degrees, extension to 40 degrees, lateral flexion to 30 degrees, and rotation to 50 degrees.  There was tenderness with multiple trigger points and tightness.  In August 2014, he reported increased pain, and physical examination found spasm in the upper back.  In September 2014, the Veteran reported sharp neck pain, but examination revealed a full active range of cervical motion.

Throughout the rest of 2014 and 2015, the Veteran continued to report neck pain, described as achy, sharp, or shooting, and range of motion testing was found either to be normal, mild, or decreased, but no specific degree findings were listed.

At a November 2006 VA examination the Veteran reported that over time his pain had worsened and his neck had become stiffer.  The Veteran reported having daily flare ups lasting for hours which caused him to stop activity or move more slowly.  The Veteran could not recall any incapacitating episodes in the past 12 months due to his cervical spine.  Physical examination found no spasm, atrophy, tenderness, weakness, ankylosis, or guarding.  There was pain with motion.  Range of motion testing found active and passive flexion from 0 to 45 degrees.  Pain began at 45 degrees and ended at 40 degrees.  Active and passive extension was from 0 to 50 degrees, with pain from 50 degrees to 36 degrees.  Active right lateral flexion was from 0 to 30 degrees, and passive right lateral flexion was from 0 to 45 degrees.  Pain was from 45 degrees to 35 degrees.  Left lateral flexion, both active and passive, was from 0 to 45 degrees.  Active right lateral rotation was from 0 to 45 degrees, and passive right lateral rotation was from 0 to 65 degrees.  Pain began at 65 degrees and ended at 58 degrees.  Active left lateral rotation was from 0 to 45 degrees, and passive left lateral rotation was from 0 to 63 degrees.  Pain was from 63 degrees to 43 degrees.  There was pain but no additional loss of motion after repetitive use in all ranges of motion.  X-rays showed mild degenerative changes.  The examiner found that the Veteran's cervical spine degenerative disease had a moderate effect on his ability to perform chores, shopping, exercise, recreation, and traveling, and a severe effect on his ability to play sports.

At a February 2008 VA examination, the Veteran reported lower cervical spine area pain.  The appellant asserted that his neck disorder would have prevented his prior job as a salesperson because he would get a flare up on neck pain when on the telephone for more than five minutes, or turning his neck to the side for more than five minutes.  Physical examination found no tenderness or atrophy.  Active and passive range of motion testing revealed bilateral lateral flexion from 0 to 40 degrees, bilateral rotation, flexion, and extension from 0 to 30 degrees.  The Veteran experienced pain with bilateral lateral flexion from 30 to 40 degrees, and with flexion, extension and bilateral rotation from 20 to 30 degrees.  There was no further limitation of motion after repetitive motion.  The Veteran reported having flare ups due to cold and damp weather, turning his head to the side or flexing, looking up, or laying on his side for more than five minutes.  He stated that during flare ups neck pain increased.  Neck pain was alleviated by resting, neck message or warm soaks in a tub.  He reported having flare ups two to four times a week which lasted between two hours to a day, and that he had a 10 to 20 percent limitation of function during flare ups.  The Veteran denied incapacitating episodes in the prior 12 months that required complete bed rest, moist heat, or medication prescribed by a physician.

At an October 2008 VA examination, the Veteran reported having constant pain which worsened with activity.  He reported working in sales but that he was bothered when carrying samples at work.  He did not report any flare ups.  Range of motion testing revealed forward flexion, extension, and bilateral lateral flexion from 0 to 45 degrees.  Bilateral lateral rotation was from 0 to 80 degrees.  There was no pain with range of motion.  There was no decrease of range of motion after repetitive motion.  

The Veteran attended a VA examination in March 2016.  He reported having persistent, constant, burning and aching neck pain, with daily flare ups which lasted several hours.  Range of motion testing showed forward flexion and bilateral lateral flexion from 0 to 45 degrees, extension from 0 to 20 degrees, right lateral rotation from 0 to 70 degrees, and left lateral rotation from 0 to 60 degrees.  Pain was noted on examination and pain caused functional loss.  The examiner noted that the examination was being held during a flare up.  The Veteran exhibited pain on all ranges of motion.  There was no evidence of pain with weight-bearing, and no further limitation of motion after repetitive motion.  The cervical spine midline was tender, and there were palpable paraspinal spasms on the superior trapezius.  The Veteran had localized tenderness and muscle spasm, but they did not result in abnormal gait or spinal contour.  The Veteran did not have spinal ankylosis, but did have intervertebral disc syndrome, which necessitated bed rest having a total duration of at least two weeks but less than four weeks during the past 12 months.  The examiner noted the recurrent clinical visits for physical therapy and steroid injections as the evidence of incapacitating episodes.  The Veteran's condition impacted his ability to work, by causing pain with extreme head movement, overhead lifting, pulling, pushing, tugging, and weight-bearing.

After reviewing all of the evidence of record, the Board finds that the evidence preponderates against that the cervical spine symptoms are productive of forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, so as to warrant assigning the disability a 30 percent disability rating, even after consideration of pain, weakness, and other symptoms described in DeLuca; 38 C.F.R. § 4.71a.

Forward cervical flexion was not, at any time, clinically observed to be less than 15 degrees.  At the February 2008 VA examination, the Veteran was noted to have pain between 20 and 30 degrees.  While painful motion can, in some cases, be the basis for the assignment of a higher rating, here, even if the Board were to accept 20 degrees as the Veteran's limitation of extension, it is not a severe enough limitation of motion to warrant a 30 percent rating under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The examiner also predicted that a flare up could cause an additional 10 to 20 percent limitation of function of activities.  Even if this limitation were calculated into the Veteran's range of motion, it would still not result in a limitation of flexion of 15 degrees or less.  Furthermore, other range of motion tests revealed forward flexion much greater than 20 degrees, and on several occasions during his regular VA treatment, he was found to have a fully normal range of motion.  The March 2016 VA examination, conducted while the Veteran was having a flare up, did not show a limitation of motion which would warrant a 30 percent or higher rating.  See id.  The Board also notes that at no time has the Veteran been found to have cervical ankylosis.

The evidence also preponderates against finding symptoms productive of incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  The majority of the VA examinations found that the Veteran had no incapacitating episodes.  Further, there is no evidence in the medical treatment records that the appellant has ever been prescribed bed rest by a physician.  Nevertheless, the March 2016 VA examiner found that the Veteran had greater than two weeks and less than four weeks of incapacitating episodes in the prior 12 months, which would entitle the Veteran to a rating of 20 percent, but not higher, based on this criteria.  Thus, looking at this alternative rating criteria a rating in excess of 20 percent for an intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board considered the Veteran's lay statements regarding the functional impact of his service-connected cervical spine disorder.  The Veteran is competent to report his own observations with regard to the severity of his cervical spine disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that cervical pain causes him to sometimes miss work, and that his pain makes almost any extended activity, such as walking, sitting, driving, or carrying objects more difficult.  These statements are credible and consistent with the rating assigned.  The occurrence of cervical pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and a rating higher than 20 percent for cervical degenerative changes is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Lumbosacral Disc Disease with Degenerative Changes

The Veteran contends that his service-connected lumbar spine disorder, diagnosed as lumbosacral disc disease with degenerative changes, warrants a rating higher than 20 percent.  The Veteran testified in August 2014 that he had flare ups that caused severe pain, including severe radiating pain and numbness.   

The Veteran's VA and private treatment records show frequent complaints and treatment for low back pain throughout the period on appeal.  Numerous X-rays and MRIs taken during the appeal period show findings of mild degenerative changes and disc protrusion.  

In January 2007, the Veteran reported having constant back pain that was worse with cold weather and affected sleeping and working.  Reportedly pain was not significantly relieved with medication.  Physical examination found stiffness in the paraspinal muscle but no spinal tenderness.  The Veteran began attending physical therapy in February 2007, when he was noted to have normal range of motion, actively and passively, with pain and tenderness on palpation.  In June 2007, the Veteran called reported that his back was going out, that he was in pain, and that he was unable to bend at the midsection to tie his shoes.  In September 2007, the Veteran reported that his symptoms had worsened and that he had pain from the neck through the thoracic region.  He reported that the pain worsened with activity and interfered with his sleep and work.  Physical examination found fairly preserved flexion and extension.  The Veteran complained in October 2007 that his mid back "went out over the weekend" and was now somewhat still bothersome.  Physical examination found good range of motion of the thoracolumbar and lumbar spine, and the sacroiliac joint was tender with deep palpation.  

A November 2007 letter from his chiropractor stated that the Veteran had chronic mid and low back pain.  On multiple occasions in 2009, the Veteran complained of low back pain which was exacerbated by prolonged sitting, lifting, bending, and twisting.  He was noted to have limited flexion in the lumbar spine.  In May 2009, he reported that his back gave out while he was in the shower.

In June 2013, the Veteran reported that back pain interfered with his ability to lift or move heavy objects.  At an October 2014 neurology consultation, the Veteran reported extreme pain throughout all movements in his trunk, and later that month he fell on the stairs and reported having difficulty moving his back.  At a November 2014 chiropractic consultation, range of motion testing found flexion to 50 degrees, extension to 30 degrees, and lateral flexion to 15 degrees.  There was tenderness on palpation.  In December 2014, the Veteran had decreased range of motion in all planes, and in March 2015, his range of motion was normal, but painful at the end range.  In October 2015, he reported that left sided low back pain was made worse with sitting for extended periods of time.  On several occasions in 2015, the Veteran was noted to have decreased range of lower back motion, with pain and stiffness.  He received several injections for sacroiliitis, and complained of left lower back pain after heavy lifting.

The Veteran attended a VA examination in November 2006 and reported that his pain had become progressively worse since his initial car accident.  The Veteran reported daily flare ups that lasted for hours, and necessitated that he stop activity or move more slowly.  The Veteran reported one three day incapacitating period in the prior 12 months.  Physical examination found no spasm, atrophy, tenderness, weakness, ankylosis, or guarding, but there was pain with motion.  Range of motion testing found active and passive forward flexion of 0 to 95 degrees, with pain from 95 degrees to 65 degrees.  Active extension was from 0 to 30 degrees and passive extension was from 0 to 20 degrees.  Active and passive right lateral flexion was from 0 to 40 degrees, with pain from 40 to 32 degrees.  Active and passive left lateral flexion was from 0 to 45 degrees, with pain from 45 to 28 degrees.  Active and passive right lateral rotation was from 0 to 32 degrees, with pain from 32 to 30 degrees.  Active and passive left lateral rotation was from 0 to 42 degrees, with pain from 42 to 25 degrees.  X-rays showed mild degenerative changes with dextroscoliosis in the lumbar area.  The examiner opined that the Veteran's thoracolumbar spine degenerative disease with mild dextroscoliosis had a severe effect on his ability to perform chores, recreation, and exercise, prevented sports, had a moderate effect on shopping and traveling, and had a mild effect on bathing, dressing, and toileting.

At a February 2008 VA examination the Veteran reported having progressively worsening low back pain.  He reported that flare ups would prevent him from performing his former occupation as a salesperson, due to the inability to sit or stand for more than a half hour.  He reported being unable to perform a desk job because sitting in place for more than a half hour would trigger a flare up.  Physical examination revealed that the Veteran had a normal posture.  There was no evidence of lumbar pain or tenderness.  Active and passive range of motion revealed forward flexion of 0 to 90 degrees, bilateral lateral flexion from 0 to 30 degrees, bilateral rotation from 0 to 45 degrees, and extension from 0 to 20 degrees.  The Veteran reported mild pain on motion with flexion from 80 to 90 degrees, bilateral lateral flexion from 20 to 30 degrees, bilateral rotation from 30 to 45 degrees, and extension from 10 to 20 degrees.  After repetitive motion, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran reported flare ups with weather changes, extended sitting or standing, running, frequent bending, climbing two or more flights of stairs, or lifting 25 pounds.  He stated that during a flare up the pain in his back increased and was alleviated by resting for two hours.  The Veteran had an additional 20 to 30 percent limitation of function during flare ups.  The Veteran had no incapacitating episodes in the past 12 months that required bed rest, moist heat, and medication use prescribed by a physician.  There was pain but no additional loss of motion after repetitive use of the joint for all ranges of motion.

At an October 2008 VA examination the Veteran reported having constant pain which worsened with activity and carrying samples at work.  He did not report any flare ups.  Range of motion testing found forward flexion from 0 to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation from 0 to 30 degrees.  There was pain at the end of range of motion at 90 degrees.  There was no decrease of range of motion after repetitive motion.  Physical examination found tenderness and spasm of the lower paraspinal muscle.

The Veteran most recently attended a VA examination in March 2016.  He reported constant low back pain, with daily flare ups causing increased pain and lasting several hours.  Range of motion testing showed forward flexion from 0 to 65 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 20 degrees.  The Veteran had pain during forward flexion, extension, and left lateral flexion and rotation, and there was no evidence of pain with weight-bearing or decrease in range of motion after repetitive motion, including use over time.  The examination was held during a flare up.  The Veteran was tender at the midline and had palpable spasms in the T6-10 paraspinal area.  Muscle spasm and localized tenderness did not result in abnormal gait or spinal contour.  The Veteran did not have spinal ankylosis.  There was intervertebral disc syndrome which resulted in a need for bed rest of at least one week but less than two weeks during the prior 12 months.  The examiner cited the Veteran's physical therapy, injections, and chiropractic care as evidence of such episodes.  The Veteran's condition did impact his ability to work by causing pain with prolonged walking, standing, bending, sitting, and driving, and with weight-bearing.

The preponderance of the evidence is against finding that a rating higher than 20 percent is warranted for any time during the appeal.  The Board has reviewed all of the evidence of record, and at no time has the Veteran demonstrated thoracolumbar flexion to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine so as to warrant a rating higher than 20 percent, even after consideration of pain, weakness, and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a.

The Veteran's VA and treatment records do not show that he has had forward flexion limited to 30 degrees at any time.  The most restricted range of motion was recorded at a November 2014 chiropractic consultation, held soon after he was injured from falling on the stairs, when forward flexion was limited to 50 degrees.  At his VA examinations, the Veteran's most restricted forward flexion was found to be 65 degrees in March 2016, and in November 2006, he reported pain at 65 degrees.  Even taking into consideration the February 2008 finding that the Veteran had, at that time, painful motion at 80 degrees, and the VA examiner's estimate that the Veteran would have a further 20 to 30 percent limitation of motion during a flare up, this still would not result in a limitation of flexion during flare ups to 30 degrees or less.  The Veteran has also not been found to ankylosis of the thoracolumbar spine at any time.  There is therefore no indication, even when taking the Veteran's painful motion into consideration, that a rating higher than 20 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

The evidence also preponderates against finding symptoms productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  There is no evidence in the Veteran's medical records that he has been prescribed bed rest by a physician at any time, and the March 2016 VA examiner found that he had incapacitating episodes of less than two weeks in the prior 12 months.  A rating in excess of 20 percent for intervertebral disc syndrome based on incapacitating episodes is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has again considered the Veteran's competent lay statements regarding the functional impact of his lumbar spine disorder.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has stated that lumbar spine pain caused him to be unable to sit at a desk for more than a half hour, to lift heavy objects, and to perform any other extended physical activity.  He reports frequent flare ups that prevent him from performing bending tasks, such as tying his shoes.  The Veteran's statements are credible and consistent with the rating assigned, which contemplates impairment of some physical movement and activity due to limitation of motion and pain.  To the extent that the Veteran argues his symptomatology is more severe than that shown at the VA examinations, his statements must be weighed against the other evidence of record, and the specific examination findings of trained health care professionals are of greater probative weight than more general lay assertions.

In sum, the preponderance of the evidence establishes that the Veteran's service-connected lumbosacral disc disease with degenerative changes do not meet the criteria for a rating higher than 20 percent, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

Extraschedular Evaluation

The Board considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has discussed at his VA examinations and his Board hearing how his disabilities have impacted his functioning at work, including having pain while carrying or lifting items at work and missing work during flare ups.   VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Veteran's evaluations for his cervical and lumbar spine disabilities, totalling 40 percent, are reflective of the impact that such disabilities are expected to have on his occupational functioning.  There is no evidence that the occupational impact of the Veteran's disabilities has been greater than that which is already compensated by the schedular ratings, and the Board does not find that these assertions raise the issue of entitlement to an extraschedular rating.  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time. 

ORDER

Entitlement to an evaluation higher than 20 percent for cervical degenerative changes is denied.

Entitlement to an evaluation higher than 20 percent for lumbosacral disc disease with degenerative changes is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


